Citation Nr: 1606828	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA RO that denied the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2016, the Veteran's representative correctly noted that the most recent medical records in the Veteran's file are from 2011, or five years ago.  Medical records from 2011 to the present should be uploaded to the Veteran's file before a decision is issued.  Furthermore, the Board notes that an aid and attendance questionnaire was last provided in May 2008, or almost eight years ago.  On remand, the Veteran should be afforded with an examination to address the question of the Veteran's permanent need for regular aid and attendance.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent medical records from 2011 to the present of which VA has notice have been uploaded to the Veteran's claims file.  

2.  Then, schedule the Veteran for an examination in order to address whether the Veteran has a permanent need for regular aid and attendance.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




